NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BILLY DEAN LYONS,                               No. 19-35382

                Plaintiff-Appellant,            D.C. No. 3:19-cv-05059-RBL

 v.
                                                MEMORANDUM*
PACIFIC COUNTY CLERK; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                             Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Billy Dean Lyons appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action challenging state court decisions arising out

of reassignment of his case to a different judge. We review de novo a dismissal

under the Rooker-Feldman doctrine. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2003). We have jurisdiction under 28 U.S.C. § 1291. We affirm.

      The district court properly dismissed Lyons’s action for lack of subject

matter jurisdiction under the Rooker-Feldman doctrine because it was a “de facto

appeal” of prior state court decisions and raised claims that were “inextricably

intertwined” with those decisions. See Noel, 341 F.3d at 1163-65.

      The district court did not abuse its discretion in denying Lyons’s motion for

recusal because Lyons presented no basis for recusal. See Glick v. Edwards, 803

F.3d 505, 508 (9th Cir. 2015) (setting forth standard of review and grounds for

recusal); see also Liteky v. United States, 510 U.S. 540, 555 (1994) (explaining that

“judicial rulings alone almost never constitute a valid basis for a bias or partiality

motion”).

      We reject as meritless Lyons’s contention regarding an undocketed motion

for reconsideration of the district court’s order denying his recusal motion.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      AFFIRMED.




                                           2                                     19-35382